Opinion by
White, J.
§26. Judgment, conclusiveness as to recitals in. Where the judgment recited that “ the court, having fully heard and understood the pleadings and evidence herein, it is considered,” etc., held, that the recital will be taken as conclusive against an objection urged, that the judgment was one by default, in the absence of anything appearing *19in the record to support the objection or contradict the judgment recitals.
April 30, 1877.
§ 27. The maxim de minimis non curat lex applied to a claim that the judgment was excessive, where the excess was a small amount, viz.: a dollar or so.
Affirmed.